Citation Nr: 1221258	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-23 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  His awards and decorations include the Bronze Star Medal, Purple Heart, Vietnam Service Medal with four Bronze Stars, Republic of Vietnam Campaign Medal, and Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and St. Louis, Missouri, on behalf of the Houston RO.  The Board notes that the Houston RO has jurisdiction over this appeal.

In April 2012, the Veteran testified before the undersigned Acting Veterans Law Judge via a videoconference hearing held at the RO.  A transcript of the hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a low back disorder and TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Over the entire appellate period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to a restricted affect at times, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

2.  The Veteran's hypertension has not manifested in a diastolic pressure of predominantly 100 or more; or systolic pressure predominantly 160 or more.

3. Although the Veteran takes continuous medication for hypertension control, he does not have a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria for the award of an initial rating of 50 percent for the Veteran's PTSD, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial or staged compensable rating for hypertension have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 


Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through a notice letters dated in April 2009, July 2009, and February 2010, which informed the Veteran of all required elements for service connection, how VA determines disability ratings, and how VA determines effective dates. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records.  Additionally, the Veteran was provided with a VA-sponsored QTC PTSD examination in September 2006, a VA PTSD examination in March 2009, and a VA-sponsored QTC hypertension examination in July 2010.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claims.  Essentially, all evidence available to VA that could substantiate the claims has been obtained.  There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained.

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Rating

Disability evaluations are determined by the application of the VA' Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, as in this case, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

PTSD

The Veteran contends that his PTSD is more severe than contemplated by the initial 30 percent rating.  Because, affording him the benefit of the doubt, his PTSD produces occupational and social impairment with reduced reliability and productivity, his claim will be granted.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet.App. 240, 242 (1995); see also Richard v. Brown, 9 Vet.App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

During a September 2006 VA-sponsored QTC PTSD examination, the Veteran reported that he had difficulty sleeping and woke often due to nightmares.  He denied any treatment, including hospitalizations, for his psychiatric disorder within the previous year.  Following service, he worked as a draftsman for two years and as an electrician for over 30 years.  He had good relationships with his supervisors and fair relationships with his co-workers, but he noted that he had problems with his temper at work.  He maintained a close relationship with his siblings and he had a good relationship with his children, but he had a strained relationship with his wife at times and he alienated his friends.

The Veteran acknowledged persistent, recurrent, distressing dreams of his service in Vietnam.  He also noted that he had persistent, intense distress at exposure to similar events which manifested in anger and nervousness.  He indicated that he avoided thoughts, feelings, or conversations associated with his service by refusing to talk about it and avoiding activities, people, or places that aroused recollections of his service, such as meetings with other veterans.  He had a persistent, markedly diminished interest or participation in fishing, hunting, sports, and social activities.  He had persistent feelings of detachment or estrangement from others.  He did not trust people and he avoided large groups.  He demonstrated a restricted affect, an exaggerated startle response, and hypervigilance.

On examination, the Veteran was oriented within normal limits.  His appearance and hygiene were appropriate.  His behavior was appropriate.  Affect and mood were normal.  Communication, speech, concentration, thought processes, judgment, and memory were within normal limits.  He denied panic attacks, paranoia, delusions, hallucinations, and obsessional rituals.  He had no suicidal or homicidal ideation.

A GAF score of 60 was assigned.  The examiner opined that the Veteran did not have difficulty performing activities of daily living due to his mental disorder.  He noted that the Veteran's psychiatric impairment was mild or transient, but caused occupational and social impairment with decrease in work efficiency and occupational tasks during periods of significant stress.

A February 2007 VA psychiatric assessment note indicated that the Veteran complained of dreams about his combat service two times per week.  He also acknowledged flashbacks and an exaggerated startle response.  He reported that he enjoyed fishing, kayaking, and motorcycling.  He denied passive or active suicidal ideation.  A GAF score of 60 was assigned.

In a June 2007 VA mental health note, the Veteran reported that he verbally "lashed out at work."  He denied physical violence.  He reported that he used to lash out nearly daily, but he currently lashed out approximately once per month.  Mental status examination revealed an appropriate appearance; loud speech; irritable affect; linear thought process; no loose associations; no hallucinations; no delusions; no suicidal or homicidal ideations; fair judgment and insight; and orientation to person, place and time.  A GAF score of 60 was assigned.

In a September 2007 VA mental health note, the Veteran reported that he was compliant in taking his prescribed medication.  He indicated that he felt "better" and "calmer" on his medication.  He stated that he was no longer argumentative with his boss and he slept better.  He denied passive or active suicidal ideation.  Mental status examination was consistent with previous findings; however, the examiner noted the Veteran was more relaxed and his affect was average in intensity and range.  A GAF score of 60 was assigned.

In a December 2007 VA mental health note, the Veteran reported he verbally lashed out at work on the anniversary of an incident in service.  He indicated that before and after the episode at work, he was in a good mood and felt calm in a stressful work environment.  He denied passive or active suicidal ideation.  Mental status examination was consistent with previous findings, with the exception of the Veteran's mood, which he described as "up" and he rated 10 out of 10 on a scale of 1 being the worst and 10 being the best.  A GAF score of 65 was assigned.

In a March 2008 VA mental health note, the Veteran reported that medication helped him to control himself.  He did not argue as much with his supervisors at work and he generally got along with his wife of 31 years.  He indicated that his sleep was fair, and he denied passive or active suicidal ideation.  He reported that he would fight "at the drop of a hat"; however, he felt he was "very good" in controlling himself.  He also indicated that he kept guns at home for protection.  He reported he had much fewer nightmares, but he occasionally had a night sweat and intrusive thoughts about Vietnam.  He acknowledged hypervigilance and became emotional while talking about his Vietnam experiences.  He stated that he was only able to discuss his Vietnam experiences with friends.  Mental status examination was consistent with previous findings; however, his affect was irritable and his mood was "kind of depressed and agitated."  A GAF score of 65 was assigned.  

During a March 2008 VA psychotherapy session, the Veteran indicated that he was very upset and he had thoughts of "going up and beating someone up... but doesn't know who to get."  He also acknowledged thoughts of suicide, but denied any intent.  He indicated that his suicidal thoughts worsened when he was stressed.  

An April 2008 VA mental health note documented the Veteran's report that he had a "quick temper."  He related that he had survivor's guilt and thought about killing himself at times.  He denied suicidal intent.  

In a June 2008 VA mental health note, the Veteran reported that he quit his job last week because he was missing too much work to attend VA mental health treatment.  He also indicated that someone at work was irritating him and he felt it was good that he did not fight the other person before he quit.  The examiner noted that the Veteran showed him a list of suicidal symptoms that he felt pertained to himself, including anger and endangering himself.  He reported that he drove his motorcycle at 100 miles per hour because he liked the adrenaline rush.  He indicated that he did not drive fast in an effort to kill himself.  He noted that he was having fewer nightmares, but he still woke to check the doors and windows.  He began crying when he spoke about the treatment he received when he returned from Vietnam.  The examiner noted the Veteran was in a fair mood if he was interested in the topic.  The Veteran denied passive or active suicidal ideation.  Mental status was consistent with previous findings; however, he had an irritable affect and he described his mood as "off and on."  He related that he was happy that he was not working, but he was nervous about his unemployment.  When the examiner recommended a medication dosage increase, the Veteran refused.  He stated that he felt that the medication helped him, but he liked to keep "some of his edge."  A GAF score of 55 was assigned.

In a July 2008 VA mental health note, the Veteran reported that he "blew up verbally" and quit his job.  He stated that he was arguing with his foreman and quit before he escalated to physical violence.  He indicated that he felt more relaxed since he left his job and he was unsure whether he wanted to get another job.

In an October 2008 VA mental health note, the Veteran indicated that he enjoyed retirement.  He reported that he noticed an increase in waking memories and nightmares and he continued to have anger issues.

In another October 2008 VA mental health note, the Veteran reported that he was in a good mood since he quit working.  He stated that he enjoyed watching hummingbirds, he was getting along with his wife, and he was not stressed out since he quit his job.  He denied passive or active suicidal ideation.  Mental status examination was consistent with previous findings.  A GAF score of 55 was assigned.

In a January 2009 VA mental health note, the examiner noted that the Veteran was in a good mood.  The Veteran reported he was sleeping better since he retired and he was reading a book by another Vietnam veteran.  He reported that he was unable to remember any dreams, but he woke thinking about Vietnam.  He denied passive or active suicidal ideation.  Mental status examination was consistent with previous findings.  The Veteran described his mood as "chilled out."  A GAF score of 55 was assigned.

In another January 2009 VA mental health note, the Veteran reported that he recently had to refrain from punching another man at the store by walking away from the situation.  

In January 2009, the Veteran's treating VA therapist reported that the Veteran had daily memories of guilt and grief concerning his Vietnam service.  The therapist noted the Veteran had nightmares and waking memories almost daily; he lost jobs because of his temper; he did not gather with people often; and he had fleeting thoughts of suicide without intent.  The therapist rated his GAF at no higher than 50.

During a March 2009 VA PTSD examination, the Veteran reported that he quit his job as an instrument technician in the construction field after approximately two years because he was "argumentative and combative."  He reported that he got into fights with his boss and others.  He explained that he had difficulty maintaining employment due to his temper, which he stated was getting worse as he aged.  He reported that his relationship with his wife was "much better" since he quit his job.  He stated that his wife felt he was not as angry anymore.  He indicated that he was close to his stepchildren and he spoke with his daughter.  He also maintained a friendship with another veteran.  He enjoyed sitting outside watching the birds and riding his motorcycle.  He watched televised church services with his wife.  

The Veteran reported that he had not been hospitalized or presented to the emergency room for his psychiatric symptoms.  He related that his mood was "down" after the deaths of a veteran friend and his grandson.  He was tearful when he described his combat experiences.  He acknowledged intrusive thoughts about his combat experiences, psychological distress and physiological reactivity when exposed to combat reminders, diminished interest and participation in various activities, feeling detached and estranged from others, irritability, anger, difficulty concentrating, and hypervigilance.  He continued to avoid thought, conversations, people, and activities that reminded him of combat experiences.  He averaged five to six hours of sleep per night.  With respect to his anger, he reported that he was "too old to fight" and he no longer felt angry because he no longer worked.  He denied panic attacks, psychosis, mania, or obsessive-compulsive behavior.

On mental status examination, the Veteran was appropriately groomed and casually dressed.  He was cooperative and made appropriate eye contact.  His thoughts were logical and goal-directed with no evidence of hallucinations or delusions.  He was oriented to place and date.  His judgment was fair and his mood was anxious.  He denied current homicidal or suicidal ideation, intent, or plans.  

A GAF score of 52 was assigned.  The examiner opined that the Veteran had moderate psychiatric symptoms which impaired with his interpersonal and occupational functioning.  Specifically, the examiner noted that the Veteran's problems with concentration, irritability, and anger impaired his ability to get along with management and co-workers and to complete tasks.

In a March 2009 VA mental health note, the Veteran reported no passive or active suicidal thoughts.  He had no plans to harm himself and he reported that when he got depressed, he drove his motorcycle.  He indicated that he had an increasing amount of nightmares and he was emotional because his grandson and a veteran friend died in February 2009.  He indicated that he was agitated, grieving, and trying to maintain his finances.  Mental status examination was consistent with previous findings; however, the Veteran reported he was having hallucinations in which he heard the voice of his deceased friend.  A GAF score of 55 was assigned.

In a June 2009 VA mental health note, the Veteran reported that he was a perfectionist which led to problems at work.  He indicated that he recently worked to raise money to help his daughter pay for his grandson's medical bills.  He denied passive or active suicidal thoughts.  Mental status examination was consistent with previous findings.  He continued to have hallucinations where he heard his deceased friend's voice.  A GAF score of 55 was assigned.

In a July 2009 VA mental health note, the Veteran reported that his PTSD symptoms had worsened.  He indicated that he was unable to sleep many nights because of his memories.  His symptoms were consistent with previous entries and mental status examination was consistent with previous findings.  

In another July 2009 VA mental health note, the Veteran reported that he continued to have severe sleep disturbance, intrusive distressing recollections of Vietnam combat trauma, avoidant and hyperarousal response patterns, dysphoria, and exhaustion.  Mental status examination was consistent with previous findings.

In an October 2009 VA mental health note, the Veteran reported that he felt indifferent and he did not know what was wrong with himself.  He denied active or passive suicidal thoughts.  The examiner noted that although the Veteran reported he was not going to kill himself, he stated that if a rock fell on him, he would not mind.  He also reported that if he did kill himself, it would probably be due to reckless driving.  He averaged two nightmares per week and he reported he had intrusive thoughts about people he knew who died in Vietnam.  He indicated that he sat with his back to the wall so he could watch his environment.  He reported that he was not hearing voices since he began taking prescription Abilify.  Mental status examination was consistent with previous findings.  A GAF score of 50 was assigned.

In a November 2009 VA mental health note, the examiner indicated that the Veteran was depressed, anxious, and sullen.  Mental status examination was consistent with previous findings.  The Veteran denied suicidal ideation or self harm and homicidal ideation.

In a December 2009 VA mental health note, the Veteran reported that he did not sleep well; he argued with his wife; he had difficulty controlling his emotions; he did not like crowds and considered himself a "loner"; he was "always keyed up"; he was unable to concentrate due to intrusive thoughts; and he was unable to work.  He denied suicidal ideation.  Mental status examination was consistent with previous findings.  He was depressed, angry, anxious, labile, tense, fearful, and irritable on examination.  The examiner opined that the Veteran's PTSD symptoms continued to cause major impairment in social and occupational functioning.

In a January 2010 VA mental health note, the Veteran reported that he attended group therapy regularly and he felt a lot better.  He indicated that he had passive suicidal ideation, but he had no active plans to harm himself and no previous attempts.  He slept for five to six interrupted hours per night and he indicated that he felt tired during the day.  He noted that he lost interest in fishing.  Mental status examination was consistent with previous findings.  He continued to have auditory hallucinations.  A GAF score of 50 was assigned.

In another January 2010 VA mental health note, the Veteran reported that his symptoms had worsened due to the anniversary of his time in-country in Vietnam.  He related that he was unable to sleep well due to his memories of Vietnam.  He denied suicidal ideation, but indicated that he entertained thoughts of self harm in the past.  Mental status examination was consistent with previous findings.  He acknowledged symptoms of disturbed sleep, irritability, hyperarousal, intrusive thoughts of combat experiences, hypervigilance, emotional numbness, limited social contacts, dysphoria, anhedonia, diminished interest in formerly pleasurable activities, and some marital conflict.

A February 2010 VA mental health note documented the Veteran's reports that he often engaged in highly dangerous, thrill seeking behavior, such as riding his motor cycle at high speeds.  He reported that he had intrusive thoughts on a daily basis and he remained socially withdrawn and avoidant of stimuli that reminded him of trauma in Vietnam.  He had frequent arguments with his wife and the couple has discussed divorce.  Mental status examination was consistent with previous findings.  The examiner noted the Veteran's mood was depressed with intense anger and agitation.  He noted that the Veteran's thrill seeking behavior might be a symptom of PTSD and depression in that the "'adrenaline rush' he experiences during the act mimics the feeling he experience[d]...in Vietnam" or "an attempt to stave off overwhelming feelings of depression and emotional anguish through distraction and exhaustion of his painful emotions and fears."  The examiner also noted that the Veteran continued to have severe problems maintaining close relationships.

In a September 2011 VA mental health note, the Veteran denied feeling depressed; however, he cried when he spoke about deceased friends.  He continued to have difficulty sleeping and frequently woke because of nightmares about Vietnam.  The examiner noted that irritability and PTSD affected the Veteran's work and marriage.  He indicated that he had to avoid fights and he socially isolated himself.  He denied making past suicide attempts, but he indicated that he felt he would be better off dead sometimes.  The Veteran acknowledged symptoms consistent with findings in previous entries.  He also reported forgetfulness.  Mental status examination was consistent with previous findings.  A GAF score of 48 was assigned.

In another September 2011 VA mental health note, the Veteran reported that he started crying when he watched the flag raised outside of the clinic.  He also noted that he continued to be hypervigilant and checked the house to make sure it was safe.  He related that he used to work 80 hours per week to try to forget his trauma and he was no longer able to work and repress his memories.  He told the examiner that he did not want to take medication and he used to music to calm down.  Mental status examination was consistent with previous findings.  He denied suicidal or homicidal ideation.  A GAF score of 48 was assigned.

A February 2012 VA mental health note included mental status examination findings consistent with previous findings.  The examiner opined that the VA examinations of record "grossly underestimated" the severity of the Veteran's impairment.  The Veteran reported that he "failed to adequately convey to the [previous examiners] the extent of his mental anguish, preferring at times to describe himself in an overly simplistic and rhetorical manner as, 'I'm fine' when, in reality, he was experiencing severe dysfunction in his interpersonal relationships at home, at work, in the community, and engaging in high risk suicidal behavior (e.g., riding his motorcycle at high speeds when he felt that he could no longer cope with his emotional frustrations)."

Mental status examination was consistent with previous findings.  The Veteran was depressed, anxious, and tense during the examination.  He was neatly and appropriately groomed.  His thought process was logical and goal-directed and his thought content was congruent with reality.  He spoke at a normal rate, volume, and tone, and he was oriented to person, place, and time.  He denied any hallucinations and his memory and attention were within normal limits.  He had good insight and judgment.  He denied any suicidal or homicidal ideation.  

The examiner reported that the Veteran continued to have daily intrusive thoughts; "mini-flashbacks"; hyperarousal, including trouble sleeping and irritability; hypervigilance, including scanning the environment for security purposes; and avoidance of certain stimuli that evoke memories of his combat experience.  The examiner opined that the Veteran minimized the severity of his symptoms to past examiners because of his tendency to convey a tough exterior image to help protect himself from being in touch with his emotional pain.  The examiner related that the Veteran's PTSD symptoms were more severe that reflected in his 30 percent disability rating.  

In March 2012, the Veteran's treating VA psychiatrist reported that the Veteran did not represent his actual distress related to the trauma that he incurred in Vietnam during his initial VA examination.  She opined that the "same strong character that made hi[m] an outstanding soldier and leader [led] him to minimize and deny his vulnerability."  During the examination, the Veteran reported that he was "fine"; however, the psychiatrist noted that he was "not 'fine' then and is not 'fine' now."  She indicated that loud noises and helicopters triggered flashbacks.  In conversation, he avoided talking about specific service in Vietnam so he would not trigger painful memories.  He had chronic difficulty sleeping and woke due to nightmares about his service.  He was tearful when he discussed his service and he felt chronic anger since he returned from Vietnam.  His PTSD interfered with his post-service employment due to symptoms including anxiety, irritability, and difficulty interacting with others.  He got into physical altercations at work.  He reported that he was never fired from a job, but he quit several jobs due to his inability to interact with others and fear that he would have outbursts.  He indicated that his first wife left him because he was striking her in his sleep as he acted out nightmares.  He was married to his second wife for 37 years, but they had several separations and reunions over his inability to sustain the family financially.

During an April 2012 hearing, the Veteran testified that he lied to the examiners during his VA PTSD examinations and the examination reports did not reflect a "true picture of the past and current level" of his psychiatric disorder.  He reported that he had thoughts of suicide, which he previously denied, to appear "normal."  He also acknowledged symptoms that included poor impulse control, suspiciousness, irritability, difficulty keeping jobs, and intrusive thoughts.  He indicated that he has not gotten a full night of sleep since 1969.  He related that his first wife left him after three years of marriage because "she got tired of [him] throwing her out of [their] bed hollering."  He was married to his second wife for 35 years and he noted that they had separated several times due to his symptoms.  He reported that their relationship was "pretty good" for the past three to four years because he was being treated and medicated, but he continued to have mood swings.  He stated that before treatment, he fought a lot at work.  He testified that he had a "breakdown" at work one day and crawled underneath a truck.  

To warrant a 50 percent evaluation, the Veteran's disability picture must demonstrate evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's GAF scores have predominately ranged from 51 to 60, which reflect moderate difficulty in social or occupational functioning (such as few friends or conflicts with peers or co-workers).  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  On some occasions, his GAF score was between 48 to 50, which reflect serious impairment in social or occupational functioning (e.g., no friends or unable to keep a job).  Id.  However, there were also periods where the Veteran's GAF score was 65, indicating some difficulty in social or occupational functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

Based upon the rating criteria, and taking into account his GAF scores, the Board finds that the overall disability picture for the Veteran's PTSD more closely approximates a 50 percent rating, but no higher. 38 C.F.R. § 4.130. To this extent, the appeal is granted. 

At no point during the appellate period do the Veteran's symptoms more closely approximate a 70 percent evaluation.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

While the Veteran demonstrated suicidal ideation, impaired impulse control, and difficulty in adapting to stressful circumstances, these are only three of the numerous criteria enumerated for a 70 percent rating.  Id.  There is no evidence of obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Id.  

Furthermore, he has not been shown to meet any of the criteria for a 100 percent evaluation:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Id.  

With respect to the Veteran's reported suicidal ideation, he specifically denied any suicidal intent or suicide attempts throughout the record.  In fact, in March 2009 and October 2009 VA treatment notes, the Veteran reported that he had no plans to harm himself and he was not going to kill himself.  In a June 2008 VA mental health note, after presenting the provider with a list of suicidal symptoms that included endangering oneself, the Veteran reported that he drove his motorcycle at 100 miles per hour because he liked the adrenaline rush and he indicated that he did not drive fast in an effort to kill himself.  Additionally, a February 2010 VA mental health provider acknowledged that the thrill seeking behavior might be an "attempt to stave off overwhelming feelings of depression and emotional anguish through distraction and exhaustion of his painful emotions and fears."

Mental status examination findings throughout the appellate period have shown that the Veteran demonstrated appropriate hygiene and grooming; he had appropriate, logical thinking and speech; and he was oriented in all spheres.  There was no indication that the Veteran was unable to function independently, and he maintained a marital relationship with his wife for over 37 years.  Additionally, he maintained communication with his daughter, he had a close relationship with his stepchildren, and he maintained a friendship with another veteran.  

The Board has taken into account the Veteran's irritability, episodes of "lashing out" verbally, his predisposition to fight, difficulty in adapting to stressful circumstances, and auditory hallucinations; however, the evidence revealed that medication helped the Veteran to control these symptoms throughout the appellate period.  In September 2007, the Veteran reported he felt "better" and "calmer" on his medication.  In December 2007, he reported that he was in a good mood and felt calm in a stressful work environment.  In March 2008, he indicated that when he took his medication, he did not argue as much with his supervisors at work and he got along with his wife better.  In March 2009, he also reported that after he quit his job, he felt "much better" and he was not "as angry anymore."  

With respect to the reported auditory hallucinations, the Veteran reported that his hallucinations began after the deaths of a veteran friend and his grandson in February 2009.  However, in October 2009, he stated that he was no longer hearing voices since he began taking his prescription Abilify.

In short, the evidence is against assignment of either a 70 percent or 100 percent rating at this time.

In conclusion, the Board finds that the evidence more closely approximates the criteria for a 50 percent rating for the Veteran's PTSD for the entire period on appeal, although the preponderance of the evidence is against an initial rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in Diagnostic Code 9411; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Hypertension

The Veteran contends that his hypertension is more severe than contemplated by the initial noncompensable rating.

Hereafter, all blood pressure measurements are expressed in units of millimeters of mercury (mm Hg).  

A 10 percent rating is warranted for diastolic pressure of predominantly 100 or more; or systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more; or systolic pressure predominantly 200 or more. 

A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  

A 60 percent rating is warranted for diastolic pressure predominantly 130 or more. There is no higher rating.  38 C.F.R. § 4.104, Diagnostic Code 7101; see also 62 Fed. Reg. 65207 (Dec. 11, 1997). 

Hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

VA treatment records predating the Veteran's diagnosis of hypertension, included the following blood pressure measurements:
	
Date					Blood Pressure Measurement (in mm Hg)
January 2007						135/57
February 2007					132/77
June 2007						122/67
September 2007					132/62
December 2007					134/72
March 2008						138/72
July 2008						133/74
August 2008						120/66
March 2009						137/86
March 2009						153/86
March 2009						140/80
July 2009 						132/80
July 2009						140/88

During July 2009 VA treatment, the Veteran was diagnosed with hypertension and prescribed Atenolol, a prescription beta blocker.  At that time, his blood pressure readings were 151/87, 150/89, and 151/90 mm Hg.

VA treatment records subsequent to the Veteran's diagnosis of hypertension, included the following blood pressure measurements:
	
Date					Blood Pressure Measurement (in mm Hg)
August 2009						111/58
October 2009						137/80
October 2009						118/71
January 2010						124/71
January 2010						137/76
March 2010						119/73
July 2010						105/61

During a July 2010 VA-sponsored QTC hypertension examination, the Veteran reported he took prescription Atenolol for his hypertension and the response was "good."  At that time, blood pressure readings were 130/80, 130/80, and 128/80 mm Hg.

VA treatment records subsequent to the QTC examination, included the following blood pressure measurements:

Date					Blood Pressure Measurement (in mm Hg)
August 2010						110/63
August 2010						131/75
August 2010						142/96
November 2010					116/71

During the April 2012 hearing, the Veteran asserted that he deserved a minimal compensable evaluation for his service-connected hypertension because he was taking two prescribed medications at a time to control his blood pressure.  He testified that he always had low blood pressure, but it increased due to his PTSD symptoms when he became aggravated.  He reported that his blood pressure measured 175/145 mm Hg on one occasion and, on subsequent occasions, it measured 150/130 mm Hg.

The Board concludes that an initial or staged compensable rating for hypertension is not warranted at any time during the period of time covered by this appeal.  After review of the history of blood pressure measurements in and after service, the Board concludes that there are no measurements of diastolic pressure of 100 or more or systolic pressure of 160 or more.  Although the Veteran's disorder requires continuous medication for control, he does not have a history of diastolic or systolic blood pressure predominantly 100 or more or 160 or more, respectively.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The VA examiners' readings and observations on examination are therefore entitled to more probative value. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected hypertension results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 50 percent evaluation for PTSD is granted.

An initial compensable rating for hypertension is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

There are additional treatment records that have not been associated with the claims file.  With respect to the claim of service connection for a low back disorder, in February 1997 correspondence, S. G. B., M.D., indicated that the Veteran was previously treated by a physician in Menlo Park for a back muscular picture and associated migraine headaches, and a Dr. M. in Oregon in approximately 1970.  Dr. M. reportedly took x-rays that showed an L4 vertebral body lip fracture.  On remand, the RO should request that the Veteran provide the necessary identifying information and authorization to obtain any and all treatment records pertaining to any outstanding private treatment for his claimed low back disorder.

In an August 2008 VA treatment note, the Veteran reported he had chronic low back pain after he fell from a helicopter in Vietnam.  The examiner noted that an August 2008 VA x-ray revealed degenerative joint disease; however, the radiology report was not included in the records.  

Additionally, the most recent VA treatment records associated with the file are dated in January 2010, with the exception of VA treatment records that the Veteran submitted in support of his PTSD claim.  If the Veteran has since received additional relevant treatment for his claimed low back disorder, the records should also be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2),(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  As part of its duty to assist, VA should also secure any additional, relevant private treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

With respect to the TDIU claim, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran asserted that he was unemployable due to his PTSD symptoms throughout the record.  Specifically, however, the Veteran's representative submitted a statement in April 2012, following the videoconference hearing, that the Veteran was having difficulty obtaining and  maintaining employment, at least in part, due to his service-connected disability.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any private treatment records from a physician in Menlo Park, Dr. M. in Oregon in approximately 1970, and August 2008 radiology reports pertaining to the lumbosacral spine.

The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all outstanding VA treatment records.

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

The RO should also afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to specifically include any private treatment records from a physician in Menlo Park and Dr. M. in Oregon.

2.  The RO should also ascertain if the Veteran is in receipt of benefits by the Social Security Administration (SSA) for a low back disorder.  If so, the RO/AMC must obtain the SSA file.

3.  After all development requests have been accomplished and any outstanding records have been associated with the claims file, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed low back disorder. 

In addition to examining the Veteran and considering his lay assertions, the examiner must review the entire claims file, including a complete copy of this remand.  

The examiner is advised that the Veteran is a combat veteran and, therefore, his lay assertions as to an in-service injury to his low back are presumed credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that any current low back disorder had its clinical onset during service or otherwise was due to an event or incident of the Veteran's active service.  The examiner must consider the Veteran's statements regarding the incurrence of his low back disorder, and his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4. After completing all indicated development, the RO should readjudicate the service connection claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

5.  The RO should also consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


